Exhibit 10.2

 

AMENDMENT TO SETTLEMENT AGREEMENT AND STIPULATION

 

THIS AMENDMENT TO THE SETTLEMENT AGREEMENT and Stipulation dated as of June 6,
2014 (“Amendment”) by and between plaintiff ASC Recap LLC (“ASC”), and defendant
RestorGenex Corporation (formerly Stratus Media Group, Inc.) (the “Company”).

 

BACKGROUND:

 

WHEREAS, the parties entered into a Settlement Agreement and Stipulation dated
September 23, 2013 to settle bona fide outstanding Claims against the Company in
the principal amount of not less than $1,865,386.00 (“Settlement Agreement”);
and

 

WHEREAS, to date ASC has distributed to the Sellers $547,363.72 in settlement
proceeds; and

 

WHEREAS, ASC currently holds $51,621.63 in cash as settlement proceeds for
distribution to Sellers, and holds 99,332 Settlement Shares in its brokerage
account previously delivered by the Company (“Account Shares”); and

 

WHEREAS, the parties desire to amend the Settlement Agreement in order to
satisfy in full the Claims in cash.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                Settlement by Cash Payment. On or before June 10, 2014, the
Company shall deliver ASC $1,266,400.65 by wire transfer for distribution to
Sellers (as defined in the Settlement Agreement) in accordance with Schedule A
attached hereto. The Company shall pay ASC $300,000.00 by wire transfer as a
settlement fee (“Settlement Fee”). ASC shall deliver the Account Shares to the
Company’s transfer agent for retirement to treasury stock. If, however, the
Company pays to ASC the Settlement Fee after June 10, 2014, then the Settlement
Fee shall increase to $328,000.00.

 

2.                Necessary Action. At all times after the execution of this
Amendment each party hereto agrees to take or cause to be taken all such
necessary action including, without limitation, the execution and delivery of
such further instruments and documents, as may be reasonably requested by any
party for such purposes or otherwise necessary to effect and complete the
transactions contemplated hereby.

 

3.                Releases. Upon receipt by ASC of all monies required to be
delivered to ASC pursuant to Section 1 above, in consideration of the terms and
conditions of this Amendment, and except for the obligations, representations
and covenants arising or made hereunder or a breach hereof, of each ASC and the
Company hereby releases, acquits and forever discharges the other and each,
every and all of their current and past officers, directors, shareholders,
affiliated corporations, subsidiaries, agents, employees, representatives,
attorneys, predecessors, successors and assigns (the “Released Parties”), of and
from any and all claims, damages, cause of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or
unanticipated, which the parties may now have or may hereafter have or claim to
have against each other with respect to the Claims.

 

4.                Representations. Company hereby represents, warrants and
covenants to ASC as follows:

 

(a)              The execution and performance of this Amendment by Company will
not (1) conflict with, violate or cause a breach or default under any agreement
to which Company is a party, or (2) require any waiver, consent, or other action
of the Company or any creditor, or their respective affiliates, that has not
already been obtained;

 



1

 

 

(b)             The Company has all necessary power and authority to execute,
deliver and perform all of its obligations under this Amendment;

 

(c)              The execution, delivery and performance of this Amendment by
Company has been duly authorized by all requisite action on the part of Company
(including a majority of its independent directors), and this Amendment has been
duly executed and delivered by Company.

 

ASC hereby represents, warrants and covenants to Company as follows:

 

A.              The execution and performance of this Amendment by ASC will not
(1) conflict with, violate or cause a breach or default under any agreement to
which ASC is a party, or (2) require any waiver, consent, or other action of ASC
or any Seller that has not already been obtained;

 

B.               ASC has all necessary power and authority to execute, deliver
and perform all of its obligations under this Amendment;

 

C.               The execution, delivery and performance of this Amendment by
ASC has been duly authorized by all requisite action on the part of ASC, and
this Amendment has been duly executed and delivered by ASC.

 

5.                Continuing Jurisdiction. In order to enable the Court to grant
specific enforcement or other equitable relief in connection with this
Amendment, (a) the parties consent to the continuing jurisdiction of the Court
for purposes of enforcing this Amendment, and (b) each party to this Amendment
expressly waives any contention that there is an adequate remedy at law or any
like doctrine that might otherwise preclude injunctive relief to enforce this
Amendment.

 

6.                Binding Nature. This Amendment shall be binding on all parties
executing this Amendment and their respective successors, assigns and heirs.

 

7.                Indemnification. Company shall indemnify, defend and hold ASC
and its affiliates harmless with respect to all obligations of Company arising
from or incident or related to this Amendment, including, without limitation,
any claim or action brought derivatively or directly by the Seller or
shareholders of Company.

 

8.                Signatures. This Amendment may be signed in counterparts and
the Amendment, together with its counterpart signature pages, shall be deemed
valid and binding on each party when duly executed by all parties. This
Amendment may be amended only by an instrument in writing signed by the party to
be charged with enforcement thereof.

 

9.                Miscellaneous. All terms not defined herein shall have the
meaning specified or indicated in the Settlement Agreement. Any and all terms of
the Settlement Agreement not specifically modified herein shall remain in full
force and effect.

 

 

 



2

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first indicated above.

 

  ASC RECAP LLC           By: /s/ Henry Sargent   Name: Henry Sargent   Title:
Manager           RestorGenex Corporation           By: /s/ Tim Boris   Name:
Tim Boris   Title: General Counsel    

 

 

 

 



3

 

 

 

SCHEDULE A

 

CLAIMS

 

Seller Amount            

 

 

 

 

 

 

 

 

 

 

 

 

 



4

